                   UNITED STATES BANKRUPTCY COURT
                     MIDDLE DISTRICT OF ALABAMA

In re                                                     Case No. 16-33513-WRS
                                                          Chapter 13

KENNETH RANDALL ALLISON, SR.,

        Debtor.


                   ORDER GRANTING RELIEF FROM STAY

       For the reasons set forth on the record on October 3, 2019, on the Motion for
Relief from Stay filed by Creditor, The Money Mart, Inc. (Doc. 55), it is
        ORDERED that the motion is GRANTED.
        Done this 9th day of October, 2019.




                                                    William R. Sawyer
                                                    United States Bankruptcy Judge

c:       Debtor
         Gary A. Backus, Attorney for Debtor
         Sabrina L. McKinney, Trustee
         Charles N. Parnell, III, Attorney for Creditor
         The Money Mart, Inc.




 Case 16-33513      Doc 59    Filed 10/10/19 Entered 10/10/19 10:41:22   Desc Main
                                Document     Page 1 of 1
